Title: To George Washington from Edmund Randolph, 11 June 1793
From: Randolph, Edmund
To: Washington, George



Sir
Annapolis [Maryland] June 11. 1793.

 On my arrival at Baltimore, Colo. S. Smith gave me a very early and easy opportunity of conversing with him on the subject of his letter to Colo. Hamilton. He repeated the same alarm, as still existing in the breasts of the merchants; adding, however, a confidence in the executive, as being better qualified to judge, from a comprehensive view of our situation. My explanations were apparently satisfactory. Indeed I heard him mention them to several leading men in that town, and they seemed to be, and expressed themselves to be, persuaded, that the measures of government were impartial, and not liable to just complaint even from the British themselves. I found, that the style, in which a letter written by the secretary of the treasury to the different naval officers, had first created the apprehensions, which had seized them; and I endeavoured to procure a sight of it, without success. Perhaps, sir, if an inaccuracy in the manner or expressions should be discovered, on a revision of it, it would be advantageous to correct it. I am sure, that the matter of it, as represented to me, is conformable to your sense of the business. I am more particularly induced to suggest a revision of that letter, as I perceive, that the same impression has been made here from the same cause.
I inquired of Colo. Smith, how the merchants of Baltimore had been able to ascertain the opinions of the people of Maryland on the proclamation. He replied, that there were two ways; 1. that the people came thither from every county in the state to traffic; and 2. that the general court, which brings multitudes together, had lately sat here. Mr Hollingsworth assured me, that the suitors at the court were numerous, from different parts of the country, and very explicit in their approbation. How Mr Chase stands affected, I do not certainly know. But from Mr Sterett, one of his principal admirers being loud in his praises of the proclamation, and from Mr Chase having undoubtedly declared, that the guarantee was binding on the U.S., only during the last war, I am led to believe, that he must be well-tempered towards that act.
I met with Governor Clayton of Delaware, and Major Oldham, of the Maryland house of delegates, at Baltimore. The former is a plain, modest, sensible, cool man; the latter a very respectable

one, and burning with zeal for the French revolution. From both of them I learn, that the state of Delaware, and the eastern shore of Maryland have but one sentiment, and that approving the proclamation.
Old Mr Smith, the father in law of Colo. Nicholas, communicated to me the substance of a letter, which he had lately received from him. He inveighs bitterly against what he calls the inattention of the government to the defence of Kentucky, and is open in saying, that some other power must be solicited for protection, and that the fœderal constitution may be revoked, so far as it regards the people of that state at pleasure. Mr Brown, the Senator, being in Philadelphia, and very intimate with Mr Jefferson, the true state of this affair may be known thro’ this channel.
I called at this place to adjust a controversy between the state of Maryland and myself about a tract of land, formerly belonging to my grandfather Jenings, which is supposed to be confiscated. This will detain me here to-day; and I shall meet with gentlemen of all political complexions, as the court of appeals commences its Session this morning. Should any thing occur, which may deserve your notice, I shall not fail to transmit it. I have the honor, sir, to be, with the highest respect, and affectionate attachement yr mo. ob. serv.

Edm: Randolph

